Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claims 1-20 are pending, claims 1 and 11 have been amended, and claims 17-20 have been withdrawn.

 Response to Amendment
The only outstanding rejection is a 35 USC 101 rejection for claims directed to non-statutory subject matter of concepts performed in the human mind (including an observation, evaluation, judgement, opinion), without significantly more.
The Applicant’s arguments and the claim amendments have been considered, but are not persuasive in overcoming the 101 rejection for the following reasons. 
The argued “determining a weight control regimen” step was intended to practically integrate the recited abstract idea. However, to satisfy the practical integration step, “[T]he treatment or prophylaxis treatment must be “particular,” i.e. specifically identify so that it does not encompass all applications of the judicial exceptions(s).” (see MPEP 2106.04(d) (2)). On the current application, the argued “determining a weight control regimen” fails to meet the particular requirement because this step is “a well-known and obvious application of the invention herein to a person of ordinary skill in the art” (Remarks pg. 1, ll.7-8). Since this step is considered well-known and obvious application, and lacks explicit discussion in the Applicant’s disclosure, the step for “determining a weight control regimen” is considered generic or lacking specificity to practically integrate the recited abstract idea. Furthermore, without explicit discussion as to how and/or what steps are taken to determine a weight control regimen, a person can easily perform this “determining” step in their head, such as thinking about whether to exercise, and/or eating, based on the calculated metabolic rate. 
Accordingly, since the claim amendment fails to practically integrate the recited abstract idea, the outstanding 101 rejection is maintained. In addition, the Examiner also disagrees that the claim amendment does not comprise new matter because there is simply no discussion of using metabolic rate for determining a weight control regimen in the original Disclosure. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1 and 11, both claims have been amended to include features directed to “determining a weight control regimen based on the calculated metabolic rate” and “providing the weight control regimen to the human”; however, there is no discussion of anything relating to a weight control regimen anywhere in the original Disclosure. The Applicant’s Specification- Technical Field identifies the invention as related to the field of monitoring an analyzing calorie expenditure, and the Description of Related Arts is directed to various related clinical devices that serve a similar purpose of monitoring calorie expenditure.
The Applicant’s Remarks notes that these limitations are based on well known and obvious applications of calculating metabolic rates (Applicant’s Remarks 04/25/2022, page 1). However, analysis under 35 USC 112(a)- written description is a determination of whether the Applicant, at the time of invention, had possession of the claimed invention. Since the Applicant admits that ‘weight control’ is well-known and obvious, then it would appear to the Examiner that these features are public knowledge or domain shared by persons of ordinary skill in the art in the common field of the described invention. 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)” (see MPEP 2163.02)
Accordingly, claims 1-16 are rejected as failing to comply with the written description requirement- new matter- because the Applicant has not shown possession for “determining a weight control regiment based on the calculated metabolic rate” and “providing the weight control regimen to the human” at the time of invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) for independent claims 1 and 11, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 	
Under Step (1): Independent claims 1 and 11 are method and system (to carry out a computerized method) for determining caloric expenditure/metabolic rate. Thus, the independent claims and their corresponding dependent claims also fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 is a method claim that the following plurality of steps:
receiving sensor data from a sweat rate measurement device comprising a sweat rate measurement, 
determining, based on the sweat rate measurement, an evaporation rate; 
determining, based on the evaporation rate, a normal metabolic rate for a normal condition; 
determining a threshold metabolic rate for a non-normal condition; determining that the threshold metabolic rate exceeds the normal metabolic rate; and, 
iteratively calculating a metabolic rate until a stop condition is met; and 
determining a weight control regimen based on the calculated metabolic rate; and 
providing the weight control regimen to the human.
In claim 1, all the “determining” various “rate(s)” steps above refer to mathematical equations found throughout the Applicant’s Specification for calculating the corresponding parameters, including evaporative rate: Eres (Spec [0020-0026]), normal metabolic rate, threshold metabolic rate and normal metabolic rate: M (Spec [0056, 0076]).  These steps, under BRI, reads on a plurality of mathematical formulas/equations and mathematical calculations; which falls under the bucket of mathematical concepts for Abstract ideas. Alternatively, these various determining steps can also be performed via a series of mental steps or manually using pen and paper. Specifically, the last “determining a weight control regimen” and “providing a weight control regiment” steps can be made in a person determining whether a monitored person needs to exercise and/or change diet, and informing them.
As for the “receiving sensor data” step, this is a data gathering step that collects input, i.e. sweat rate measurement, for the equations recited in the “determining” and “calculating” steps. 
Claim 11, recites all the “receiving sensor data”, “determining” and “calculating” steps as claim 1, with the additional recitation of a system comprising “one or more processors”, “sensor(s)” and “non-transitory computer-readable medium” comprising instructions executable by the processor(s).
Claim 11, under the step 2A-prong 1 analysis, also falls within in Abstract ideas bucket of mathematical concepts, because the computer executable instructions wholly refer to performing a plurality of mathematical equations recited in the “determining” and “calculating” steps based on a necessary data input from the “receiving sensor data” step. 
As for the additional elements in claim 11, the system comprising the processor, sensor(s) and computer readable medium; these elements only define the field of use for the method steps; i.e. a computer system programed to practice the recited mathematical concepts, without significantly more. 
About the dependent claims 2-10 and 16, these claims recited further steps that refer to further data gathering steps for necessary data to perform still more mathematical equations discussed throughout the Applicant’s Specification. Thus, these claims also fall under the Abstract idea bucket of mathematical concepts. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
The judicial exception of the independent claims is not integrated into a practical application because although both claims 1 and 11, include steps for determining and providing a weight control regimen, this is not a particular treatment or prophylaxis step as discussed in MPEP 2106.04(d)(2). The recited determining and providing of a weight control regimen are considered both well-known and obvious application of the current application. 
The additional elements in claim 1 and 11, as discussed above refer to necessary data gathering to carry out mathematical concepts, and generally linking the judicial exception (i.e. mathematical concepts) to a particular environment (i.e. computer-based calculations). As such, these additional elements fail to impose a meaning limit on the judicial exception under MPEP 2106.05(g) and MPEP 2106.05(h).
MPEP 2106.05 (f) states that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea does not qualify under practical application. Currently, claim 11 discloses using “one or more processor” for implementing a series of sweat rate data acquisition, and for outputting the calculated results onto an “electronic output device”; and claim 1 discloses using “a sweat rate measurement device” for acquiring sweat rate measurement; the implementation of said “one or more processor” and/or the “sweat rate measurement device” do not integrate the judicial exception into a practical application because the function of the “one or more processor”, the “electronic output device” and/or the “sweat rate measurement device” have not been improved.
Furthermore, MPEP 2106.05 (g) also states that adding insignificant extra-solution activity to the judicial exception also does not qualify under practical application. Currently, claim 1 has been amended to include the steps “receiving sensor data from a sweat rate measurement device” and “outputting the metabolic rate to an electronic output device”; claim 16 has been amended similarly. The newly added limitations, i.e. the data acquisition limitation and the outputting limitation both fall under insignificant extra solution activity and thus fail to qualify claims 1 or 11 as a practical application of a judicial exception, because using a sensor to acquire data, and outputting the calculated results does not improve the functioning of a computer or any other technology or technical field (MPEP 2106.05(a)),  does not effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo), does not require the implementation of a particular machine (MPEP 2106.05(b)), does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)) and also does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular environment (MPEP 2106.05(e) and Vanda Memo).
The dependent claims 12-15, not discussed under Step 2A-prong 1, recites the additional elements: user interface, database, camera, environmental sensor. These additional elements are linked to the data input step (i.e. the “receiving sensor data” step in the independent claim 11), and are thus, are also treated as necessary data gathering to collect input for the mathematical concepts. These elements also fail to practically integrate the judicial exception.
Under Step 2b: As discussed in the previously analysis step, the additional elements in the claims besides the judicial exception include: computer system (i.e. processor, sensors, non-transitory computer-readable medium), user interface, database, camera, and environmental sensor(s). Claims 1-16, with these additional elements individually and in combination, do not amount to significantly more than the judicial exception of mathematical concepts because the recited elements are well known, routine and conventional in the field of metabolic/caloric expenditure calculations.
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional “WURC” consideration with regard to the additional elements: computer system (i.e. processor, sensors, non-transitory computer-readable medium), user interface, database, camera, and environmental sensor(s) (e.g. acceleration, humidity and ambient temperature): 
Miller US 10368774 discloses a computerized system as shown in Figs. 2B- and 4 that acquires sweat rate and for determining metabolic rate; the system comprises a plurality of physical and environmental sensors, processor, and user interface.
Ikeda et al. US 2016/0228055 discloses a wearable computerized device for calculating heat evaporation as shown in Fig. 5 and for calculating metabolic rate based on perspiration as shown in Fig.9.
Outwater et al. US 2015/0196251 A1 discloses a wearable computer system that comprises a plurality of physical and ambient sensors as shown in Figs. 2-3 for calculating hydration need.

Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional “WURC” consideration the following reference sets the standard for well-understood, routine and conventional with regard to using a metabolic rate to determine a weight control regimen: 
Simpson et al. US 2016/0328991 A1 discloses a system and method for optimizing weight loss including optimizing a metabolic rate; see [0045: last sentence] and [0222]. The method includes monitoring metabolism data, see [0374, 0411]
Candell et al. US 2017/0055875 A1 discloses a system, apparatus, and method for modeling, monitoring and managing metabolism relative to a calorie restricted diet; see [0065-0069].
Herron et al. US 2014/0072936 A1 discloses a method of diet management including metabolic rate monitoring; see [0027, 0033, 0040].

Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-16 are thus rejected under 35 USC 101 for patent-ineligible subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            	
May 18, 2022